 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   YEAGER, et al.,                                    No. 2:14-cv-02544-KJM-DB
12                      Plaintiffs,
13          v.                                          ORDER
14   PARSONS, BEHLE & LATIMER et al.,
15                      Defendants.
16

17

18          Following a settlement conference held on April 23, 2019, the parties reached a verbal

19   settlement agreement in this matter and were ordered to file dispositional documents within 45

20   days. Plaintiffs have not filed these documents. On October 2, 2019, the court held an informal

21   telephonic conference to address this issue and some of plaintiff’s other concerns. During the

22   conference, plaintiffs agreed to file dismissal documents by October 8, 2019. For their part,

23   defendants agreed to send plaintiffs the agreed upon settlement check before that date.

24          Plaintiffs also requested additional discovery from defendants. The court declines to

25   address this alleged discovery dispute at this point in the litigation.

26          Finally, plaintiffs requests this court review Mrs. Yeager’s designation as a vexatious

27   litigant and the court’s prior order granting an anti-SLAPP motion to strike plaintiffs’

28   counterclaims in a related matter, 2:13-cv-00007-KJM-DB. (ECF Nos. 375, 388.) The court
                                                        1
 1   takes no position on the timeliness or merits of plaintiffs’ assertions at this time. If plaintiffs are

 2   concerned that their dismissal, to be filed by October 8, 2019, will preclude review of these two

 3   issues, plaintiff is not prevented from filing motions with the court before that date.

 4             Accordingly, it is ORDERED:

 5             1. Plaintiffs are to file dismissal documents by October 8, 2019, as plaintiffs affirmatively

 6   represented to the court. Failure to file by this deadline could result in a motion to enforce the

 7   settlement agreement, attorney’s fees, or other sanctions.

 8             2. Plaintiffs’ request for additional discovery is denied.

 9             3. The court takes no position regarding plaintiffs’ request to appeal Mrs. Yeager’s

10   vexatious litigant designation and the anti-SLAPP order entered against plaintiffs.

11             IT IS SO ORDERED.

12   Dated: October 3, 2019

13

14
     jr.yeag
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
